ORIGINAL                                       04/29/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 22-0005


                                      PR 22-0005
                                                                     FILE
                                                                      APR 2 9 2022
                                                                    Bowen Greenwoo0
                                                                  Clerk of Supreme Court
                                                                     State of Montana
 IN RE THE MOTION OF PETER J. BOWER
 FOR ADMISSION TO THE BAR OF THE                                          ORDER
 STATE OF MONTANA




      Peter J. Bower has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The motion fails to
comply with the Montana Rules of Appellate Procedure, specifically, Rules 11(6)(b)(v)
and (7), M. R. App. P. Therefore,
      IT IS ORDERED that the motion for admission is denied without prejudice to the
filing of a motion in compliance with the Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 02eday of May, 2022.


                                                          FOR THE COURT



                                                                            e
                                                            Jim Rice, Justice